  Case: 1:17-cv-08146 Document #: 255 Filed: 11/15/19 Page 1 of 5 PageID #:10460




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


SDAHRIE HOWARD, et al.     )
                           )
              Plaintiffs,  )
                           )
         v.                )                  No. 17-cv-8146
                           )
COOK COUNTY SHERIFF’S      )                  Judge Matthew F. Kennelly
OFFICE and COUNTY OF COOK, )
                           )                  Mag. Judge Sidney I. Schenkier
              Defendants.  )

                                MOTION TO INTERVENE

      Wendy Shadbar, pursuant to Federal Rule of Civil Procedure 24(b)(1)(B),

hereby moves this Court to intervene as Plaintiff on behalf of a class of supervisory

employees. In support thereof, Shadbar states as follows:

      1.     This action was originally filed on November 10, 2017 by plaintiffs

Sdahrie Howard, Denise Hobbs, and Elenor Altman. On March 12, 2018, a First

Consolidated Complaint was filed combining those plaintiffs’ claims with claims

filed by plaintiffs Tavi Burroughs, Dominiqe Freeman, Kimberly Crawford-

Alexander, Esther Jones, Balvina Ranney, Tawanda Wilson, and Susana Plasencia.

Plaintiffs are all female employees of the Cook County Sheriff’s Office (“CCSO”).

      2.     On November 14, 2018, a Third Consolidated Complaint was filed on

behalf of a class defined as:

             All women who have been employed by the CCSO at the
             Jail, or as Court Services deputies at the Leighton
             Courthouse, or by the County in positions with Cermak
             Health Services, at any time since April 23, 2015, except
  Case: 1:17-cv-08146 Document #: 255 Filed: 11/15/19 Page 2 of 5 PageID #:10460




              women who, during that period, have held the positions
              identified in Exhibit A to this complaint.

Dkt. 143, ¶ 68.

       3.     On August 12, 2019, this Court granted Plaintiffs’ Motion for Class

Certification and certified a class. However, the Court excluded from that class

women who worked in supervisory roles. The basis for exclusion of the supervisors

was a potential conflict of interest between the supervisory and non-supervisory

employees. See Dkt. 222 at 19.

       4.     The class is now defined as follows:

              All women who have been employed by the Cook County
              Sheriff’s Office at the Jail, or as Court Services deputies
              at the Leighton Courthouse, or by the County in positions
              with Cermak Health Services, at any time since April 23,
              2015, except women who, during that period, have held
              the positions identified in Exhibit A to the complaint or
              who were employed in supervisory roles.

Dkt. 222 at 25.

       5.     Shadbar now seeks to intervene on behalf of herself and the

supervisory employees who were carved out of the class definition. A copy of her

Complaint in Intervention setting forth those claims is attached as Exhibit A. See

Fed. R. Civ. P. 24(c).

       6.     Permissive intervention is allowed under Federal Rule of Civil

Procedure 24(b)(1)(B) where the party seeking intervention “has a claim or defense

that shares with the main action a common question of law or fact” and makes a

timely motion to intervene. See Newman v. Metro. Life Ins. Co., No. 16 C 3530, 2018

WL 3239722, 2018 U.S. Dist. LEXIS 110762 *4 (N.D. Ill. July 3, 2018), quoting


                                           2
  Case: 1:17-cv-08146 Document #: 255 Filed: 11/15/19 Page 3 of 5 PageID #:10460




Solid Waste Agency of N. Cook Cty. V. U.S. Army Corps of Engineers, 101 F.3d 503,

509 (7th Cir. 1996). Both conditions are met here.

         7.   There is no question the claims of the intervenor here share a common

question of law or fact with the claims of the plaintiff class. See Newman, 2018 U.S.

Dist. LEXIS 110762 at *4-5 (claims of intervening absent members of contemplated

settlement classes shared common question of law or fact with substantially related

claims of plaintiffs). See also Students & Parents for Privacy v. United States Dept.

of Educ., 2016 WL 3269001, 2016 U.S. Dist. LEXIS 77728 *8 (N.D. Ill. June 15,

2016) (claims of intervenors seeking to defend “Agreement to Resolve” and DOE’s

interpretation of the term sex under Title IX shared common issues of fact or law

with claims of students and parents challenging the Agreement and interpretation).

         8.   This motion is timely. When determining the timeliness of a motion to

intervene, the court should consider: “the length of time the intervenor knew or

should have known of her … interest in the case; the extent of prejudice to the

original litigating parties from the intervenor’s delay; the extent of prejudice to the

would-be intervenor if her … motion is denied; and any unusual circumstances.”

Bloomington v. Westinghouse Electric Corp., 824 F.2d 531, 534 (7th Cir. 1987),

quoting United States v. Kemper Money Market Fund, Inc., 704 F.2d 389 (7th Cir.

1983).

         9.   Supervisory employees first received notification beginning in mid-

August and extending to mid-September that this Court had excluded supervisors

from the class it had certified. Because this motion is being filed within three



                                           3
  Case: 1:17-cv-08146 Document #: 255 Filed: 11/15/19 Page 4 of 5 PageID #:10460




months of that notice, it should be considered timely. See Nissei Sangyo Am., Ltd. v.

United States, 31 F.3d 435, 439 (7th Cir. 1994) (three month passage between

learning of matter and filing of motion to intervene deemed timely).

      10.    The original litigating parties will not be prejudiced by the passage of

time since this Court’s ruling on class certification. Intervenor will be able to use

the discovery already conducted because the intervenor was originally intended to

be part of the class. The fact discovery cut-off of March 16, 2020 will not be affected

either. The discovery conducted prior to class certification can be used going

forward (including for certification of the proposed class) and Defendants should be

able to schedule the deposition of intervenor.

      11.    Intervenor will be prejudiced if this motion is denied. The cost of

litigating virtually the same issues in separate litigation will be costly and time-

consuming.

      WHEREFORE, Intervenor Wendy Shabar respectfully requests that this

Court give her leave to intervene and file the attached Complaint in Intervention,

and grant such other and further relief as may be just and proper.


                                         WENDY SHADBAR


                                  By:    /s/ Cynthia H. Hyndman
                                            One of her attorneys




                                           4
 Case: 1:17-cv-08146 Document #: 255 Filed: 11/15/19 Page 5 of 5 PageID #:10460




Cynthia H. Hyndman
Laura R. Feldman
ROBINSON CURLEY P.C.
300 South Wacker Drive
Suite 1700
Chicago, Illinois 60606
312-663-3100 Telephone
312-663-0303 Fax
chyndman@robinsoncurley.com
lfeldman@robinsoncurley.com




                                       5
